DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0325723 A1 to Shih (Shih).
Regarding claim 1, Shih teaches a cooling tool (100) that keeps a cooling object cold by utilizing the latent heat of a freezable material (see for example [0041]), the cooling tool comprising a freezable material (101) that undergoes a phase transition at a specific temperature (see for example [0041]), a heat storage layer (Fig. 1A) including a first container (103) that contains the freezable material (Fig. 1A), and a condition indicator ([0046]) that shows a condition of the freezable material.

Regarding claim 9, Shih teaches the cooling tool of claim 7 as well as wherein the temperature display member is formed of a thermochromic material whose color changes with temperature ([0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004/097491 to Sawada (Sawada, see attached machine translation) in view of US 9,829,471 B2 to Hammond et al. (Hammond).
Regarding claims 1-4, Sawada teaches a cooling tool (title) that keeps a cooling object cold by utilizing the latent heat of a freezable material (abstract), the cooling tool comprising a freezable material (2a) that undergoes phase change at a specific temperature; a heat storage layer (2) including a first container portion (22) that contains the freezable material, wherein the freezable material has an acidic, neutral or alkaline character (inherent in that the material must have either an acidic, neutral or alkaline property), a buffer layer (4) including a non-freezable material (3a) that forms a liquid base at a phase change temperature of the freezable material, and a second container portion (3) that contains the non-freezable material, wherein the non-freezable material has an acidic, neutral, or alkaline character (inherent in that the material must have either an acidic, neutral or alkaline property), .  However, Sawada does not teach a condition indicator that shows a physical condition of the freezable material, wherein the condition indicator includes a first warning member that is located at least at a given position on the heat storage layer and impregnated with a first indicator whose color changes according to the pH of the freezable material or wherein the condition indicator .
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada and Hammond, as applied to claim 3 above, and further in view of JPS6197547A to Nakano et al. (Nakano, see attached machine translation).
Regarding claim 5, Sawada in view of Hammond teaches the tool of claim 3 as well as Sawada teaching wherein the heat storage layer is contained within the buffer layer (Fig. 1) and Hammond teaching a pH indicator device and formulation (title) for monitoring the pH of a fluid for the purpose of quality assurance (Col. 1, lines 6-13) where the pH indicator includes a surface configured to contact the fluid and a pH indicator that changes color as a function of the pH of the fluid.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a pH indicator device as taught by Hammond in the heat storage layer as well as the buffer layer so as to allow for quality, safety or health concerns of the fluid to be assessed as taught by Hammond (Col. 1, lines 6-13).  
Regarding claim 6, Sawada in view of Hammond and Nakando teaches the tool of claim 5 as well as Sawada teaching wherein the freezing material has an acidic, neutral or alkaline character (inherent in that the material must have either an acidic, neutral or alkaline property), wherein the non-freezable material has an acidic, neutral or alkaline character (inherent in that the material must have either an acidic, neutral or alkaline property).  However, while Sawada teaches different materials for the frozen and non-frozen materials, the combination does not specifically teach that the acidic, neutral or alkaline characters of the materials differ.  However, one having ordinary skill in the art before the effective filing date of the claimed invention given the totality of the teachings of the applied prior art references would have been motivated to differ the pH characters of materials in order to allow for better leak detection.  
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada and Hammond, as applied to claims 1 and 3 above, and further in view of Shih.
Regarding claims 7 and 9, Sawada in view of Hammond teaches the tool of claim 1, but not wherein the condition indicator includes a temperature display member 
Regarding claim 8, Sawada in view of Hammond teaches the tool of claim 3, but not wherein the condition indicator includes a temperature display member that is disposed at least at a given position on the buffer layer and displays the temperature of the non-freezable material.  Shih teaches an analogous device to that of Sawada as well as a temperature display member ([0046]) that is formed of a thermochromic material ([0046]) for displaying the temperature of the heat exchange material ([0046]) that is located at a heat exchange material layer ([0046]).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have included a temperature display member so as to display the temperature of the device to the user as taught by Shih ([0046]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

US 6,083,256 and US 5,840,080 to Der Ovanesian teaches a hot or cold applicator (title) including an applicator (1) which includes an outer envelope (2) that contains a first high thermal capacity material (11) such as one of the freezing gels well known in the art.  The envelope is formed to permit the insertion of a flexible a pouch (24) which contains a high thermal capacity material (12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794